 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (the "Agreement") dated as of the 19th day of
January, 2009 is entered into by and between China America Holdings, Inc., a
Florida corporation (f/k/a Sense Holdings, Inc.) (“Seller”) and Pearl Group
Advisors, Inc., a Florida corporation ("Buyer").


RECITALS


WHEREAS, the Seller has historically conducted business activities in it
biometrics division (the “Biometrics Operations”), including through its two
wholly-owned subsidiaries Sense Technologies, Inc., a Florida corporation
("Sense Technologies") and Micro Sensor Technologies, Inc., a Florida
corporation ("Micro Sensor").


WHEREAS, prior to its acquisition in June 2007 of a majority interest in
Shanghai AoHong Industry Co., Ltd., a Chinese limited liability company
("AoHong"), the Biometrics Operations represented all of the Corporation's
operations.


WHEREAS, subsequent to the acquisition of a controlling interest in AoHong, the
business and operations of AoHong have represented substantially all of the
Corporation's operations.


WHEREAS, the Corporation has determined to exit all business activities related
to the Biometrics Operations and to terminate the employment of its Chief
Executive Officer, Dore Scott Perler.


WHEREAS, Mr. Perler is the sole shareholder of the Buyer and was a member of its
Board of Directors.


WHEREAS, Mr. Perler is desirous of acquiring all rights, title and interest in
the Biometrics Operations and terminating his employment with the Corporation.


WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller’s
right, title and interest in and to the Biometrics Operations, upon the terms
and conditions contained in this Agreement.


NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.           Recitals.  The foregoing recitals are true and correct.


2.           Sale and Purchase of Assets.


2.1           Sale and Purchase of Assets.  Subject to the terms and conditions
of this Agreement, at the Closing described in Section 6, Seller shall sell to
Buyer, and Buyer shall purchase from Seller any and all assets related to the
Biometrics Operations including, but not limited to the following (collectively,
the “Assets):
(a)           All of the Seller’s accounts receivable relating to its Biometric
Business as set forth in Schedule 2.1(a) (the “Accounts Receivables”);


(b)           All of the Seller’s rights, title and interest in and to any
agreements related to the  Intangible Assets as hereinafter defined, including
but not limited to, all existing agreements, if any, with contract
manufacturers, resellers and suppliers (the “Agreements”);

 
 

--------------------------------------------------------------------------------

 

(c)           All customer and supplier lists, copies of financial and
accounting records, credit and accounts receivable (as hereinafter defined)
records, correspondence and other similar documents and records used and/or
useful in connection with the Assets including the customer list included on
Schedule 2.1(c) (collectively, the “Records”);


(d)           All of Seller’s rights, title and interest, if any, in all patent
registrations and applications (including design patents registrations and
applications), trademarks, trademark registrations and applications, service
marks, service mark registrations and applications, copyrights, copyright
registrations and applications, trade dress, trade names (whether or not
registered or by whatever name or designation), owned, applied for, or
registered in the name of, the Seller related to the Biometric Business which
includes all intellectual property including common law rights associated with
the trademarks Check Print®, BioClock®, Sense®, meCard®, "Security Solutions at
a Touch of a Finger"®, Explosive Sensing Protocol™ and Sense-It™; ), the
tradename “Sense Technologies”; all proprietary data, processes, source code and
copyright applications for such source code, technical or manufacturing know-how
or information, owned by or used by (to the extent of Seller’s interest) the
Seller in connection with the Biometric Business; all rights related to the
Internet domain name www.senseme.com and all content included on such website
including logos; the property and technology listed on Schedule 2.1(d) and all
goodwill relating to the Biometric Business (collectively, the “Intangible
Assets”); and


(e)           All proceeds, rights, claims, credits, causes of action or rights
of set-off against third parties relating to the Assets, including, without
limitation, unliquidated rights under manufacturers’ and vendors’ warranties
(the “Claims”).


2.2           Liabilities Assumed. At the Closing, the Buyer shall assume and
undertake to perform, pay, satisfy or discharge in accordance with their terms,
any debt, loss, damage, adverse claim, liability or obligation (whether direct
or indirect, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
whether in contract, tort, strict liability or otherwise) (“Liabilities”),
including any liability for taxes of Seller, Sense Technologies and Micro
Sensor, relating to or otherwise in respect of the Biometric Business or its
operation on, before or after the Closing Date (the “Assumed
Liabilities”).  Assumed Liabilities shall also include the following
Liabilities:


(a)           all Liabilities in respect of any and all products or services
sold by Seller or any of its Affiliates relating to the Biometric Business on or
before the Closing Date, including such liabilities for refunds, adjustments,
allowances, exchanges, returns, warranty, merchantability, claims for breach of
contract or in tort and other claims related to Seller’s Biometric Business;


(b)           all Liabilities arising under or pursuant to any environmental
laws, to the extent arising out of or otherwise related to Seller’s ownership or
operation of the Biometrics Business;


(c)           all Liabilities arising out of, under or in connection with the
Agreements including a  breach by or default of Seller accruing under such
Agreements on, prior to or after the Closing; and


(d)           all Liabilities in respect of any lawsuit, action or proceeding,
pending or threatened, or any claim arising out of, relating to or otherwise in
respect of the Assets or the Biometric Business that is asserted or brought by
any person (including any governmental authority), based on any actual or
alleged civil or criminal violation of law.

 
 
- 2 -

--------------------------------------------------------------------------------

 

2.3           Purchase Price.  Buyer’s agreement set forth herein and the
agreement of Dore Scott Perler to enter into the Perler Separation Agreement as
hereinafter defined shall constitute the purchase price for the sale of the
Assets.


3.           Representations and Warranties of Seller.


3.1           Organization and Good Standing.  Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of formation, with full corporate power and authority to own, lease
and operate its business and properties and to carry on business in the places
and in the manner as presently conducted or proposed to be conducted.  Seller is
in good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification except where the failure to so qualify would not have a
material adverse effect on the Assets or consummation of the transactions
contemplated hereby.


3.2           Authority and Enforcement.  Seller has all requisite corporate
power and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby.  Seller has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


4.           Representations and Warranties of Buyer.


4.1           Organization and Good Standing. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of formation, with full corporate power and authority to own, lease
and operate its business and properties and to carry on business in the places
and in the manner as presently conducted or proposed to be conducted.  Buyer is
in good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification except where the failure to so qualify would not have a
material adverse effect on the consummation of the transactions contemplated
hereby.


4.2           Authority and Enforcement.  Buyer has all requisite corporate
power and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby.  Buyer has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 
 
- 3 -

--------------------------------------------------------------------------------

 

4.3           Information on the Company and the Biometrics Business.  Dore
Perler, the president of the Buyer has been the Chief Executive Officer of the
Seller since July 1998 and has been operating the Biometrics Business since the
Company launched such business in July 1998.  In addition, Mr. Perler has had
access to such other information concerning the Biometrics Business’ operations,
financial condition and other matters as the Buyer deemed necessary to enable
Buyer to thoroughly investigate the Assets and all aspects of the transaction
set forth in this Agreement.  Buyer has determined that the Assets are
satisfactory to Buyer in all respects and is purchasing the Assets in "as is"
condition.  Buyer has and will rely solely on Buyer's own independent
investigations and inspections and Buyer has not relied and will not rely on any
representation of Seller other than as expressly set forth in this
Agreement.  Buyer further acknowledges and agrees that, except for the specific
representations made by Seller in this Agreement, Seller has made no
representations, is not willing to make any representations, nor held out any
inducements to Buyer, other than those (if any) exclusively set forth in this
Agreement; and Seller is not and shall not be liable or bound in any manner by
any express or implied warranties, guaranties, statements, representations or
information pertaining to the Assets, except as may be specifically set forth in
this Agreement.


5.           Conditions to Closing.


5.1           Conditions Precedent to Buyer’s Obligation to Close.  The
obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions on or prior to
the Closing Date:


(a)           The representations and warranties of Seller set forth in Section
3 above shall be true and correct in all material respects at and as of the
Closing Date.


(b)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or adversely affect Buyer’s consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect).


(c)           No material adverse change shall have taken place with respect to
the Assets; and


(d)           All actions to be taken by Seller in connection with consummation
of the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to the Buyer.


5.2           Conditions Precedent to Seller’s Obligation to Close.  The
obligation of Seller to consummate the transactions contemplated hereby is
subject to satisfaction of the following conditions on or prior to the Closing
Date:


(a)           The representations and warranties of Buyer set forth in Section 4
above shall be true and correct in all material respects at and as of the
Closing Date.

 
 
- 4 -

--------------------------------------------------------------------------------

 

(b)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or adversely affect Buyer’s consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);


(c)           Seller shall have obtained from Dore Scott Perler a termination
agreement related to Mr. Perler’s employment with Seller in form and substance
satisfactory to Seller (the “Perler Termination Agreement”);


(d)           Seller shall have obtained from Dore Scott Perler a Separation
Agreement With Waiver of Claims related to Mr. Perler’s employment with Seller
in form and substance satisfactory to Seller (the “Perler Separation
Agreement”);


(e)           Seller shall have obtained the approval of its Board of Directors;
and


(f)           All actions to be taken by Buyer in connection with consummation
of the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Seller.


6.           Closing; Closing Date.


6.1           A closing of the transactions contemplated hereby (the “Closing”)
will take place at such time and place as mutually agreed upon by Seller and
Buyer.  The date on which the Closing is held is referred to in this Agreement
as the “Closing Date.”


6.2           Documents to be Delivered at the Closing.  At the Closing, Seller
shall deliver, or cause to be delivered, to Buyer the following a duly executed
bill of sale, dated the Closing Date, transferring to Buyer all of Seller's
right, title and interest in and to the Assets together with possession of the
Assets together with such other certificates, documents and instruments as Buyer
may have reasonably requested in connection with the transaction contemplated
hereby. At the Closing, Mr. Perler shall deliver, or cause to be delivered to
Seller, the Perler Termination Agreement.


7.           Obligations Post-Closing.  If, at any time after the Closing, the
parties shall consider or be advised that any further deeds, assignments or
assurances in law or that any other things are necessary, desirable or proper to
complete the transactions contemplated hereby in accordance with the terms of
this Agreement or to vest, perfect or confirm, of record or otherwise, the title
to any of the Assets, the parties agree that their proper officers and directors
shall execute and deliver all such proper deeds, assignments and assurances in
law and do all things necessary, desirable or proper to vest, perfect or confirm
title to such Assets and otherwise to carry out the purpose of this Agreement,
and that the proper officers and directors the parties are fully authorized to
take any and all such actions.

 
 
- 5 -

--------------------------------------------------------------------------------

 

8.           Indemnity by the Buyer.  The Buyer agrees that it will indemnify
and hold the Seller and their respective officers, directors, employees and
agents (collectively, the “Seller Indemnitees”) harmless from all Liabilities
incurred or suffered by the Seller.  For this purpose, “Liabilities” incurred by
the Seller means all suits, proceedings, claims, expenses, losses, costs,
liabilities, judgments, deficiencies, assessments, actions, investigations,
penalties, fines, settlements, interest and damages (including reasonable
attorneys' fees and expenses), whether suit is instituted or not and, if
instituted, whether at any trial or appellate level, and whether raised by the
parties hereto or a third party, incurred or suffered by the Seller, arising
from, in connection with or as a result of (a) any default or breach in the
performance of any of the covenants or agreements made by the Buyer in this
Agreement; or (b) the operation of the Assets after the Closing by the Buyer.


9.           Miscellaneous.


9.1           Expenses.  Buyer and Seller shall bear their own respective
expenses incurred in connection with this Agreement and in connection with all
obligations required to be performed by each of them under this Agreement.


9.2           Entire Agreement; No Waiver.  This Agreement and any instruments
and agreements to be executed pursuant to this Agreement, sets forth the entire
understanding of the parties hereto with respect to its subject matter, merges
and supersedes all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto.  No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance.  Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.


9.3.           Construction and Enforcement.  This Agreement shall be construed
in accordance with the laws of the State of Florida, without and application of
the principles of conflicts of laws.  If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
("Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney's
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party's rights
hereunder.  Any suit, action or proceeding with respect to this Agreement shall
be brought in the state or federal courts located in Broward County in the State
of Florida.  The parties hereto hereby accept the exclusive jurisdiction and
venue of those courts for the purpose of any such suit, action or
proceeding.  The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection that any of them may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any judgment entered by any court in respect thereof
brought in Broward County, County Florida, and hereby further irrevocably waive
any claim that any suit, action or proceeding brought in Broward County,
Florida, has been brought in an inconvenient forum.


9.4           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally (including by confirmed legible telecopier transmission) or mailed by
certified mail, return receipt requested, or by overnight mail properly
receipted to the parties at the following addresses (or to such address as a
party may have specified by notice given to the other party pursuant to this
provision):

 
 
- 6 -

--------------------------------------------------------------------------------

 

If to Seller:                             10871 N.W. 52nd Street, Suite 2
Sunrise, FL 33351
Attention:  Mr. Aihua Hu, Chief Executive Officer
Telephone No.:(954) 726-1422
Telecopy No.: (954) 726-2022


with a copy to:                      James M. Schneider, Esq.
Schneider Weinberger & Beilly LLP
2200 Corporate Boulevard, N.W.
Suite 210
Boca Raton, Florida  33431
Telephone No. (561) 362-9595
Telecopy No. (561) 362-9612


If to Buyer:                            9400 SW 49 Place
Cooper City, Florida  33328
Attention:  Mr. Dore Scott Perler, President
Telephone No.:  (___) ___-____
Telecopy No.:     (___) ___-____


9.5           Separability.  In the event that any provision hereof would, under
applicable law, be invalid or enforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and permissible under, applicable law.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
which shall remain in full force and effect.


9.6           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement.  No assignment of this Agreement or of any rights or obligation
hereunder may be made by either party (by operation of law or otherwise) without
the prior written consent of the other and any attempted assignment without the
required consent shall be void; provided, however, that no such consent shall be
required of Buyer to assign part or all of its rights under this Agreement to
one or more of its subsidiaries or affiliates.


9.7           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but which together shall constitute one and
the same Agreement.


9.8.           Role of Counsel.  Mr. Perler acknowledges his understanding that
this Agreement was prepared at the request of the Corporation by Schneider
Weinberger & Beilly, LLP, its counsel, and Lazarus Rothstein, Esq. and that such
attorneys did not represent Mr. Perler or the Buyer in conjunction with this
Agreement or any of the related transactions.  Mr. Perler, as further evidenced
by his signature below, acknowledges that he has had the opportunity to obtain
the advice of independent counsel of his choosing prior to his execution of this
Agreement and that he has availed himself of this opportunity to the extent he
deemed necessary and advisable.  By his signature below, Mr. Perler represents
and warrants that he fully understands the terms and provisions of this
Agreement.

 
 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


CHINA AMERICA HOLDINGS, INC.




By: _/s/ Shaoyin Wang_______________________
       Shaoyin Wang, Chief Executive Officer






PEARL GROUP ADVISORS, INC.




By: _/s/ Dore Scott Perler_____________________
Dore Scott Perler, President



 
 
- 8 -

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 2.1(a) - Accounts Receivables


Schedule 2.1(c) – Customer List


Schedule 2.1(d) - Intangible Assets

 
 
- 9 -

--------------------------------------------------------------------------------

 

